PURCHASE AND SALE OF LLC MEMBERSHIP INTEREST AGREEMENT THIS PURCHASE AND SALE OF LLC MEMBERSHIP INTEREST AGREEMENT (the “Agreement”), dated as of May 11, 2009, is entered into by and between Golden Phoenix Minerals, Inc., a Nevada corporation (the “Seller”), and Win-Eldrich Gold, Inc., a Nevada corporation (“the Purchaser”).The Seller and the Purchaser are hereinafter collectively referred to as the “Parties.” RECITALS WHEREAS, pursuant to that certain Operating Agreement by and between the Parties, dated September 28, 2006 (the “Operating Agreement”) the Seller is the holder of a membership interest and the Purchaser is the holder of a membership interest, the respective ownership interest amounts being in dispute, in Ashdown Project LLC, a Nevada limited liability company (the “LLC”).Originally, Seller owned a 60% Ownership Interest (defined in the LLC’s Operating Agreement) and Purchaser owned a 40% Ownership Interest.The Seller and Purchaser collectively own 100% of the Ownership Interests in the LLC.Terms not defined herein shall have the meaning assigned them in the LLC’s Operating Agreement. WHEREAS, the Seller desires to sell, or cause to be sold, Seller’s entire Ownership Interest in the LLC, and to assign and transfer certain contractual obligations, equipment, permits and other material documents contributed and/or leased to the LLC.Purchaser desires to purchase the Seller’s entire Ownership Interest (collectively, the “Membership Interest”), and to accept, or cause the LLC to accept, as applicable, such assignment upon the terms and subject to the conditions hereinafter set forth. WHEREAS, the Parties previously entered into a Binding Memorandum of Understanding and two related Binding Side Letter Agreements, each dated February 25, 2009 (collectively, the “MOU”), pursuant to which the Parties agreed upon the material terms of the purchase of the Membership Interest.The parties dispute whether the MOU has expired. WHEREAS, the Parties hereto desire to enter into an agreement which includes matters set forth in the MOU, whose documentation includes, but is not limited to, this Agreement and the related Note, Security Agreement and Deed of Trust, and certain releases related to claims among them each as defined herein (collectively, the “Transaction Documents”), which Transaction Documents shall supersede the MOU as well as any other arrangements, understandings or agreements, whether written or oral, between the Parties prior to the date hereof. WHEREAS, in connection with the duties and obligations herein, including the sale of the Seller’s Membership Interest, the Purchaser shall pay Seller the aggregate purchase price of Five Million Three Hundred Thousand Dollars ($5,300,000) and cause the LLC to grant the Seller a security interest in the assets of the LLC, and all of Purchaser’s Ownership Interest in the LLC, as set forth herein. WHEREAS, certain assets of the LLC are already encumbered by certain security agreements and/or leases, which are identified on Schedule 1.1(b)(i) attached hereto (“Preexisting Liens”).Seller’s security interest will be subordinate to such Preexisting Liens. WHEREAS, the parties intend to transfer all of Seller’s Ownership Interest under Section 3.2.3 of the Operating Agreement. NOW, THEREFORE, in consideration of the mutual promises, covenants and terms contained in this Agreement, the parties hereby agree as follows: 1 /s/ PM /s/ DC PMDC 1.PURCHASE OF SELLER’S MEMBERSHIP INTEREST IN THE LLC 1.1Terms of the Purchase. (a)Purchase Price. Upon the Closing (as hereinafter defined), in consideration for the sale and transfer of One Hundred Percent (100%) of Seller’s Membership Interest in the LLC to Purchaser, and Seller’s release of claims against the LLC and Purchaser pursuant to the Release (defined below), the Purchaser shall issue to Seller a Secured Promissory Note, dated the date of Closing, in substantially the form attached hereto as ExhibitA (the “Note”), whereby the Purchaser promises to pay Seller Five Million Three Hundred Thousand Dollars ($5,300,000) (the “Purchase Price”), pursuant to the terms and conditions herein and as set forth in the Note. (b)Grant of Security Interest.The Purchaser shall (or shall cause the LLC to, as applicable) grant Seller a security interest in certain Collateral (as that term is defined in the Security Agreement) being (except to the extent excluded) all assets of the LLC, and Purchaser’s Ownership Interest in the LLC, which Collateral shall be Seller’s sole recourse in an Event of Default (as defined in the Note), or upon any default or breach of the Security Agreement or Deed of Trust.The form of the Security Agreement is attached hereto as Exhibit B (the “Security Agreement”).The form of Deed of Trust is attached hereto as ExhibitC (the “Deed of Trust”). i.Priority of Security Interest; Subordination.The parties acknowledge that the LLC and/or Purchaser will obtain financing to complete the Purchaser’s purchase of Seller’s Membership Interest, to provide working capital and to refinance (when and if Purchaser deems advisable) the LLC’s leases and loans.This may occur before, at or after Closing.In the event that a third party desires to provide Purchaser financing via an investment in, joint venture with, or loan to, the LLC secured by the assets of the LLC and/or Purchaser’s Ownership Interest, so long as the Note is still outstanding, Seller agrees to enter into an Intercreditor Agreement with such third party (in form and substance reasonably acceptable to all parties), such that Seller and the third party will each share a first priority security interest (subject to the Preexisting Liens) in pari passu as to One Million Five Hundred Thousand Dollars ($1,500,000) of their respective investment, venture or loan amounts.Seller agrees that an additional One Million Five Hundred Thousand Dollars ($1,500,000) may be assigned to such similar priority position in pari passu, so long as: (A) title to the Ashdown Mill has vested in the LLC, and (B) Purchaser has made an additional capital contribution to the LLC of at least Five Hundred Thousand Dollars ($500,000) in cash (collectively, this amount with the initial $1,500,000, for a total of $3,000,000, is referred to as the “Priority Amount”) Seller will subordinate its loan and its security interests in the Collateral as to the balance of any principal and interest outstanding under the Note (initially this amount is $5.3M - $1.5M, or $3.8M subordinated to the Priority Amount of $3M with Seller holding $1.5M pari passu).Seller’s security interest in the Collateral is subordinate to Preexisting Liens.Seller agrees to release Collateral for sales and replacements and transactions in the ordinary course, including, but not limited to, off take agreements and forward sales contracts.Seller also agrees to release its security interest in the Collateral so the LLC may “factor” or finance its accounts receivable and establish a “lock box” security interest for its cash and bank accounts.Purchaser and the LLC may pay down and reborrow at any time the amount of the Priority Amount, from one or multiple lender/investors, and may replace the Preexisting Liens with alternate financing so long as Seller is not obligated as a guarantor on such alternate financing.The Purchaser agrees to use (or cause the LLC to use) the proceeds received from any Priority Amount loan in the business of the LLC (which for these purposes includes refinancing of Preexisting Liens or discharge of amounts owed Seller), including payment of those certain required payments of the LLC set forth in Section 4.3.Collateral shall not include current assests and the LLC may distribute to its members so long as no uncured Event of Default is continuing, available cash. 2 /s/ PM /s/ DC PMDC ii) Financing Mill.Notwithstanding anything herein or in the Security Agreement or the Limited Recourse Secured Promissory Note, the Parties agree that Muller and or LLC can encumber, collateralize and seek financing for the granting of a sole first priority interest in the Ashdown Mill up to $500,000 and the lendor or investor will not be subject to the limiting provisions 1.1(b)(i). iii)
